DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 17, 2021 has been entered. Claims 1-4 and 7 remain pending in the application. Claims 5-6 have been cancelled. Applicant’s amendments to the drawings and claims have overcome the objections and rejections under 35 USC 112 previously set forth in the Non-Final Office Action mailed June 17, 2021, except for those noted below.

Claim Objections
Claim 1 is objected to because there is a lack of antecedent basis for “the other end” in line 5 and for “the other end” in line 12. Appropriate correction is required. For example, the lack of antecedent basis can be corrected by amending “the other end” to “an other end”, by specifying a first end and a second end of the needle shafts, or by using language such as presented in claim 7 (“one of two ends”). 
The claims are objected to because they include reference characters which are not enclosed within parentheses, specifically regarding “the cylinder 20” in Claim 7, line 20. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (KR 20150000577).
Regarding claim 1, Cho teaches a dual-needle syringe (syringe 100) capable of preventing infection, the dual-needle syringe comprising: an infusion needle shaft (injection inlet passage 175) configured to aspirate a liquid from a drug container (Figure 7b), with a sharp point (edge portion 178) of one end being inserted into the drug container, in which the liquid flows from one end to the other end (Figure 7b; [0053]); an injection needle shaft (needle 150) having a sharp point (Figure 4) of one end configured to be inserted into a body (Figure 7d; [0056]), the injection needle shaft including the sharp point at the one end being removably disposed within a cylinder (first portion 171) before (Figure 7a) and while the liquid is transferred from the drug container to the cylinder (Figure 7b; “the first portion 171 of the protective cap 170 and the injection liquid inflow passage 175 through the opening of the ampoule A in which the injection liquid b is contained as shown in FIG. 7B…the injection liquid (b) flows into the injection liquid inflow passage 175 and then passes through the second micro filter (F2) to finely filter the fine glass debris (K1) contained in the injection liquid (b), and subsequently the protective cap” [0053-0054]), and the injection needle shaft being connected at the other end to a hub barrel (protective cap 170 and hub 130; Figure 5); the hub barrel (protective cap 170 and hub 130) configured to connect the other end of the infusion needle barrel (neck portion 112) of the syringe to infuse the liquid (Figure 7d; “the hub 130 is inserted into the neck portion 112 of the syringe 100” [0052]), which is aspirated from the drug container through the infusion needle shaft, into the syringe through the injection needle shaft ([0053-0054]), the hub barrel having an infusion needle shaft hub (protective cap 170) and an injection needle shaft hub (hub 130) which can be separated from each other before the liquid is injected (Figure 7c; “the protective cap 170 is separated and removed from the hub 130” [0055]); and a filter (second micro filter F2) which is mounted in the hub barrel at a position close to the infusion needle shaft to filter foreign substances contained in the liquid which is aspirated from the drug container (“injection liquid (b) flows into the injection liquid inflow passage 175 and then passes through the second micro filter (F2) to finely filter the fine glass debris (K1) contained in the injection liquid” [0054]).

Regarding claim 3, Cho teaches the dual-needle syringe capable of preventing infection according to claim 1, wherein the hub barrel (protective cap 170 and hub 130) is formed so that the infusion needle shaft hub (protective cap 170) and the injection needle shaft hub (hub 130) can be detachably engaged to each other before the liquid is injected ([0050]; “the protective cap 170 is separated and removed from the hub 130” [0055]; Figures 7a and 7c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 20150000577) in view of Kopfer (USPN 5584819). 
Regarding claim 2, Cho teaches the dual-needle syringe capable of preventing infection according to claim 1. Cho fails to explicitly teach the hub barrel is formed as a single piece so that the hub barrel can be divided into the infusion needle shaft hub and the injection needle shaft hub before the liquid is injected. Kopfer teaches a dual-needle syringe (injection assembly 5; “the needle hub 11 most preferably includes a Luer Lok-type attachment means 12 for attaching needle 10 to syringes” [Col 3, line 43]) comprising an infusion needle shaft (blunt cannula 20), an injection needle shaft (needle 10); and a hub barrel (base 22 of blunt cannula 20 and needle hub 11) configure to connect the infusion needle shaft and the injection needle shaft (Figure 2), wherein the hub barrel is formed as a single piece so that the hub barrel can be divided into an infusion needle shaft hub (base 22) and an injection needle shaft hub (needle hub 11) before the liquid is injected (“the inner wall of base 22 can be breakably welded to, or molded as a part of, needle hub 11. Separation of blunt cannula 20 from needle hub 11 can be accomplished by twisting cannula 20 relative to needle hub 11 to fracture the joint between the base 22 of blunt cannula 20 and the needle hub 11” [Col 4, lines 7-12]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the hub barrel of Cho such that it is formed as a single piece that can be divided into the infusion needle shaft hub and injection needle shaft hub based on the teachings of Kopfer to provide a seal between the infusion needle shaft hub and injection needle shaft hub during filling of the syringe and provide a way to easily divide the hub barrel into the infusion needle shaft hub and injection needle shaft hub prior to injection (Kopfer [Col 3, line 64-Col 4, line 12]) in a manner that would prevent reuse of the dual-needle syringe. 

Regarding claim 4, Cho teaches the dual-needle syringe capable of preventing infection according to claim 1, wherein an auxiliary filter (first micro filter F1) is mounted in the hub score line so that the hub barrel can be divided into an infusion needle shaft hub (base 22) and an injection needle shaft hub (needle hub 11) before the liquid is injected (“the inner wall of base 22 can be breakably welded to, or molded as a part of, needle hub 11. Separation of blunt cannula 20 from needle hub 11 can be accomplished by twisting cannula 20 relative to needle hub 11 to fracture the joint between the base 22 of blunt cannula 20 and the needle hub 11” [Col 4, lines 7-12]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the hub barrel having the auxiliary filter of Cho such that the location at which hub barrel separates into the infusion needle shaft hub and injection needle shaft hub has a score line based on the teachings of Kopfer to provide a seal between the infusion needle shaft hub and injection needle shaft hub during filling of the syringe and provide a way to easily divide the hub barrel into the infusion needle shaft hub and injection needle shaft hub prior to injection (Kopfer [Col 3, line 64-Col 4, line 12]) in a manner that would prevent reuse of the dual-needle syringe. 
Allowable Subject Matter
Claim 7 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to anticipate or render obvious a dual-needle syringe as recited in claim 7, specifically “the injection needle shaft (5) passing the liquid in the hub barrel (7) through the injection needle shaft (5) into the cylinder (20); the hub barrel (7) being formed to divide into an infusion needle shaft hub (21) connected to the infusion needle shaft (30) and an injection needle shaft hub (23) connected to the injection needle shaft (5); and the injection needle shaft hub (23) with the injection needle shaft (5) being detachable from the cylinder 20 to remove the injection needle shaft (5) from the cylinder, and the injection needle shaft hub (23), after division from the infusion needle shaft hub (21), being re-attachable to the cylinder (20) by connecting the end of the injection needle shaft hub (23) formerly connected to the infusion needle shaft hub (21) to the cylinder (20)” in combination with the other limitations of the claim. 

Response to Arguments
Applicant's arguments filed September 17, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding the argument that Cho does not teach or suggest that the injection needle shaft is removable disposed within a cylinder before and while the liquid is transferred from the drug container to the cylinder as recited in claim 1 (Remarks, Page 6), the examiner respectfully disagrees. As detailed above, Cho discloses an injection needle shaft (needle 150) having a sharp point (Figure 4) is being removably disposed within a cylinder (first portion 171) before and while the liquid is transferred from the drug container to the cylinder (Figures 7a and 7b). It is noted that 
	Regarding the argument that the combination of Cho and Kopfer “would not work as specified in Claim 2” because Cho’s protective cap 170 is removable from its hub 130 but would not be removable if Cho’s protective cap 170 and hub 130 were made of a single piece” (Remarks, Page 6) and the argument that “the rejection of claim 4 fails for much of the same reason as the rejection of Claim 2 fails”, the examiner respectfully disagrees. Cho discloses a hub barrel (protective cap 170 and hub 130) formed such that the infusion needle shaft hub (170) and the injection needle shaft hub (130) can be detached from each other ([0055]; Figure 7c), but fails to explicitly teach that the hub barrel is formed of a single piece that can be divided. Kopfer discloses a hub barrel (base 22 of blunt cannula 20 and needle hub 11) having the same general structure as the hub barrel of Cho, wherein an outer infusion hub (Cho: cap 170, Kopfer: base 22) fits over an inner injection hub (Cho: hub 130, Kopfer: hub 11), as shown in Kopfer Figure 2 and Cho Figure 7a. Kopfer further discloses that the hub barrel is formed as a single piece (“the inner wall of base 22 can be breakably welded to, or molded as a part of, needle hub 11.” [Col 4, line 12]) so that the hub barrel can be divided into the infusion needle shaft hub and the injection needle shaft hub (“Separation of blunt cannula 20 from needle hub 11 can be accomplished by twisting cannula 20 relative to needle hub 11 to fracture the joint between the base 22 of blunt cannula 20 and the needle hub 11” [Col 4, lines 7-12]). A modification to the hub barrel of Cho to include that the hub barrel is formed of a single piece, such as by being welded or molded together, would still allow the protective cap 170 to fit over the hub 130 and also for the cap 170 to be removable from the hub 130, as taught by Kopfer. It is maintained that one having ordinary skill in the art would have found it obvious to make such a modification based on the teachings of Kopfer to provide a seal between the infusion needle shaft hub and 
Regarding the argument that “the Office Action fails to explain how a ‘score line’ could be made to indicate that Cho’s protective cap 170 is to be removed or broken away from its hub 130”, and “the Office Action fails to show a reasonable motivation to combine Cho and Kopfer with respect to Claim 4’s score line” because the same motivation was used with respect to claim 2 and “does not mention Claim 4’s score line” (Remarks, Page 7), the examiner respectfully disagrees. Cho discloses a hub barrel (170, 130) that separates into the infusion needle shaft hub (170) and the injection needle shaft hub (130; [0055]; Figure 7c), but does not explicitly disclose that this separation occurs along a score line. Kopfer discloses a hub barrel (base 22, needle hub 11) that has a score line so that the hub barrel can be divided into an infusion needle shaft hub and an injection needle shaft hub ([Col 4, lines 7-12]). The score line of Kopfer is the “the joint between the base 22 of blunt cannula 20 and the needle hub 11” formed when the base 22 is “breakably welded to, or molded as a part of, needle hub 11”, as disclosed in Col 4, lines 7-12. As detailed above with respect to the rejection of claim 4, as well as presented on page 8 of the Non-Final Rejection mailed 06/17/21, one having ordinary skill in the art would have found it obvious to modify the hub barrel having the auxiliary filter of Cho such that the location at which hub barrel separates into the infusion needle shaft hub and injection needle shaft hub has a score line based on the teachings of Kopfer to provide a seal between the infusion needle shaft hub and injection needle shaft hub during filling of the syringe and provide a way to easily divide the hub barrel into the infusion needle shaft hub and injection needle shaft hub prior to injection (Kopfer [Col 3, line 64-Col 4, line 12]). Put another way, modifying the hub barrel of Cho such that it is a single pieced hub barrel with a score line connecting the infusion needle shaft hub 170 and injection needle shaft hub 130 as opposed to only frictional engagement would provide a seal between the shaft hubs during filling of the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEAH J SWANSON/            Examiner, Art Unit 3783    
/KEVIN C SIRMONS/            Supervisory Patent Examiner, Art Unit 3783